Citation Nr: 1010428	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-17 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an increased initial rating for the service-
connected traumatic injuries to the lumbosacral spine with 
chronic lumbosacral strain and subsequent multilevel 
degenerative disk disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The appellant had active service from August 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that, in pertinent part, granted the 
appellant's claim of service connection for the service-
connected traumatic injuries to the lumbosacral spine with 
chronic lumbosacral strain and subsequent multilevel 
degenerative disk disease and assigned a 10 percent 
disability rating, effective October 21, 2002.  A January 
2005 rating decision by the RO increased the appellant's 
initial spinal disability rating to 20 percent, also 
effective from October 21, 2002.  A review of the record 
shows the appellant perfected an appeal from the ten percent 
evaluation initially assigned and he is presumed to be 
seeking the highest evaluation possible.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).

In July 2006, the appellant appeared and testified at a 
videoconference hearing held at the RO before the 
undersigned.  A transcript of that hearing is of record.

The Board remanded this case in March 2007 for further 
development.  It returns now for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During testimony before the undersigned, the appellant 
testified that he could not work due to his back disability.  
In the past, the Board would have referred matters of 
unemployability and the issue of TDIU issue for development 
by the RO and issued a decision on the increased rating 
claim.  Following the March 2007 Board remand, the U.S. Court 
of Appeals for Veterans Claims (Court) held that TDIU is not 
a separate issue but an intrinsic part of an initial rating 
claim when raised during initial development and when 
unemployability is argued solely on the basis of the 
underlying disability.  Rice v. Shinseki, 22 Vet.App. 447 
(2009).  The medical record raises TDIU on the basis of a 
sole disability, the initial rating of which the appellant 
now challenges.  This case falls under the rubric of Rice.

The RO has not yet conducted development for unemployability 
and TDIU.  Accordingly, the RO must provide adequate VCAA 
compliant notice of the standards for TDIU.  The RO must 
conduct all appropriate development and provide warranted 
assistance, including the provision of a VA examination to 
determine employability on the basis of the depressive 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 
(2000), with respect to TDIU with this 
claim.  Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.

2.  Then, the RO should readjudicate the 
claims on the merits. If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


